This was an action on a promissory note. Judgment was for the plaintiff against the defendants. No defense was presented in the trial court. A motion to dismiss has been filed on the ground that the appeal is frivolous and taken for delay only. A response to said motion fails to point out or suggest any defense. This court has held that where on an examination of the record and the motion to dismiss, together with the response made thereto, it is shown that no issue is presented, the appeal will be dismissed. Smith v. Graham Brown Shoe Co.,179 Okla. 559, 67 P.2d 448; Smith v. Aronoff, 179 Okla. 560,67 P.2d 447. Such is the situation in the case at bar.
The appeal is dismissed.
BAYLESS, C. J., WELCH, V. C. J., and RILEY, HURST, and DANNER, JJ., concur.